IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 29, 2008

                                       No. 07-20595                   Charles R. Fulbruge III
                                                                              Clerk

CARLMONT CAPITAL SPECIAL PURPOSE CORPORATION II; MEDICAL
CAPITAL CORPORATION

                                                  Plaintiffs - Appellees
v.

ANTHONY ANDERSON, Individually

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                USDC 4:06-CV-598


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       We have reviewed the briefs, pertinent portions of the record, and the
applicable law and have heard the arguments of counsel.
       We find no reversible error in the district court’s denial of Appellant
Anthony Anderson’s motion to dismiss for lack of personal jurisdiction. In
particular, the record fully supports the district court’s finding that Anderson
was the “alter ego” of Health II of Texas LLC (“Health II”), an entity


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-20595

undisputably subject to personal jurisdiction in that court. The district court
therefore properly exercised personal jurisdiction over Anderson. See Compaq
Computer Corp. v. Ergonome Inc., 387 F.3d 403, 412 n.7 (5th Cir. 2004) (noting
that “[p]ersonal jurisdiction may be established over a corporate officer by
establishing that the individual is an alter ego of a corporation over which the
district court has established personal jurisdiction”). In addition, Anderson’s
appeal of the district court’s denial of his motion to dismiss for failure to plead
fraud with particularity is moot; this court refuses to review the denial of a
challenge to the sufficiency of a complaint after a final judgment has been
entered. See, e.g., Bennett v. Pippin, 74 F.3d 578, 585 (5th Cir. 1996) (holding
that “[w]hen the plaintiff has prevailed after a full trial on the merits, a district
court’s denial of a Rule 12(b)(6) dismissal becomes moot” and refusing to hear
the issue).
      We also find no reversible error in the district court’s grant of summary
judgment against Anderson. Though the district court may indeed have failed
to comply with the ten-day notice requirement before entering summary
judgment sua sponte, its error was harmless because Anderson was “afforded an
opportunity . . . to present the [district] court with evidence supporting [his]
arguments” in the two motions he filed after entry of summary judgment.
Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387, 402 (5th Cir. 1998).
Anderson failed to introduce, and does not even argue on appeal that he has, any
new evidence. See Love v. Nat’l Med. Enters., 230 F.3d 765, 771 (5th Cir. 2000)
(holding that “the failure to provide notice may be harmless error . . . when the
nonmovant has no additional evidence”). Therefore, the district court’s failure
to provide the required pre-summary judgment notice does not warrant reversal.


      Anderson’s substantive challenges to the summary judgment order are
similarly unavailing. The record adequately establishes that no genuine issue

                                         2
                                    No. 07-20595

of material fact exists. Contrary to Anderson’s assertion, the district court’s
summary judgment order is not “opaque and unilluminating” as to the relevant
facts and law supporting the judgment such that this court “has no basis upon
which to affirm the judgment.” Granite Auto Leasing Corp. v. Carter Mfg. Co.,
546 F.2d 654, 656 (5th Cir. 1977) (internal quotation omitted). Federal Rule of
Civil Procedure 52(a) does not require “findings of facts and conclusions of law”
on decisions of motions under Rule 56. Moreover, a review of the record reveals
that the district court clearly indicated during a conference with all parties
present that its decision was based on Health II’s contractual assumption of its
predecessor’s liabilities, including its liabilities to Appellees, and its finding that
Anderson was the “alter ego” of Health II. Therefore, the relevant legal and
factual basis for the district court’s judgment are sufficiently clear to allow a
proper review of Anderson’s appeal.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                          3